Case 2:19-cv-11659-LJM-SDD ECF No. 1-1 filed 06/05/19      PageID.13    Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN

                                          x
REID BIGLAND,                             :
                                          :
     Plaintiff,                           :
                                          :
v.                                        :     No. 19-cv-_____
                                          :
FCA NORTH AMERICA HOLDINGS, LLC;          :
FCA US LLC; FIAT CHRYSLER                 :
AUTOMOBILES, N.V.,                        :
                                          :
     Defendants.                          :
                                          x



           INDEX OF EXHIBITS TO NOTICE OF REMOVAL



 Exhibit          Description

 A                Complaint, Bigland v. FCA North America Holdings, LLC, et al.,
                  No. 2019-174165-CD (Cir. Ct. Mich.)

 B                Summonses, Bigland v. FCA North America Holdings, LLC, et al.,
                  No. 2019-174165-CD (Cir. Ct. Mich.)

 C                Proof of Service, Bigland v. FCA North America Holdings, LLC,
                  et al., No. 2019-174165-CD (Cir. Ct. Mich.)

 D                Declaration of Shavan M. Giffen, dated June 5, 2019
